PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/759,904
Filing Date: 8 Jul 2015
Appellant(s): SU, Ying-Tsun



__________________
Brian Graham (Reg. No. 72,423)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/5/2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/10/2021 from which the appeal is taken is being maintained by the examiner.
(2) Response to Argument
101
Appellant argues that in contrast with Electric Power where “detecting and analyzing events” was used to “merely display event analysis,” the claimed limitation of “triggering an update to a user computing device … the selection avoiding required access to the interactive user interface” the information used by a sensor is clearly changed from mere information to a usable real-world spot which will be driven by a person.
Examiner finds this unpersuasive because Appellant has failed to explain why sending updated information to a driver – to avoid parking spot A and instead, say, select newly available parking spot B – takes the claimed limitations outside of the realm of collecting and analyzing data and/or Insignificant data gathering activities and gives rise to a patent eligible invention.
See Trading Techs. Int'l, Inc. v. IBG (Fed. Cir. Apr. 18, 2019) (“This invention makes the trader faster and more efficient, not the computer.  This is not a technical solution to a technical problem.”) (“The claims of the ‘999 patent do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly.”) 
The claims are focused on providing information to traders in a way that helps them process information more quickly, ’556 patent at 2:26–39, not on improving computers or technology.”).
Similar to TT v IBG, any purported improvement in the claims is in the judicial exception itself and not in the technology.  Enabling a driver to obtain updated ‘information’ about which parking spot to avoid may be of use to the driver and the passengers in saving precious time at a parking location but it does not improve any computers or technology.
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).  Hence, Examiner notes that the claims do not recite additional elements to integrate the abstract idea into a practical application.
Appellant analogizes the claims to the P&L values of Trading Technologies v. CQG.
Examiner finds this unpersuasive.
In the method claimed in TT v CQG, “bid and asked prices were displayed dynamically along the static display, and the system pairs orders with the static display of prices and prevents order entry at a changed price.”  The court determined that “[t]he claims require a specific, structured graphical user interface paired with a prescribed 
In contrast here, the claims are not directed to an improved interface.  Appellant’s invention does not resolve a specifically identified problem in the prior state of the art of graphical user interface devices.  This is not improving an existing interface but merely using a generic GUI to track car parking information and sending updates to a driver to avoid certain parking spots.  Hence, TT v CQG is unavailing here.
Examiner also finds Appellant’s reliance on Core Wireless to be misplaced.  In Core Wireless, an application summary window was accessible from the menu. It listed a limited set of data that was selectable to launch a respective application to enable the data to be seen in an application, and a summary window was displayed while the applications were in unlaunched states.  Unlike the claims of Core Wireless, Appellant’s claims do not recite displaying an application summary window that was not only reachable directly from the main menu, but could also display a limited list of selectable functions while the application was in an un-launched state or an improvement in the functioning of computers.  As noted in the Final Rejection, the present claims describe a very generic interface (See Figs. 1, 3, 5) which can be drawn on a piece of paper and cannot purport to provide technical improvement similar to the variable interface display functionality of Core Wireless, let alone improve an existing interface.
See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it 
See Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344–45 (Fed. Cir. 2018) (Instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, is insufficient to show an improvement in computer functionality.).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
Conferees:
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693   

/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                                     



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.